Bx the Court.
It is not claimed to charge the trustee, in this case, except by compelling him to look to the real estate, for his. indemnity for the sums of money which he has paid for the principal debtor, since the conveyance to him. This has sometimes been done, where the trustee is shown to have acted in bad faith.
But in the present case, he claims, in his disclosure, to have acted in good faith, believing that Sanders owed no debts, except what were secured by the mortgage, and otherwise provided for. And as he was paying debts from time to timej he believed each one the last. The County Court say they find all the facts, stated in the disclosure. We are to revise the case found by that court.
*185It must be conceded then, that the trustee acted in the utmost good faith. And if so, he ought to be allowed to apply the personal property, as the-debtor and himself understood the- matter, in payment of his own debt.
And as this debt either existed at the time of the conveyance, or grew out of the payment of debts which did then exist, this application of the personal property is, in the strictest sense, a legal application, one which would so far purge any previous fraudulent purpose, even.
It is admitted he cannot be adjudged trustee, by reason of holding the real estate, and- if the real estate is still liable for Sanders’ debts, the plaintiff can have his redress there.
Judgment affirmed.